United States Court of Appeals
      for the Federal Circuit
                ______________________

          CREDIT ACCEPTANCE CORP.,
                   Appellant

                          v.

              WESTLAKE SERVICES,
                      Appellee
               ______________________

                      2016-2001
                ______________________

    Appeal from the United States Patent and Trademark
Office, Patent Trial and Appeal Board in No. CBM2014-
00176.
                 ______________________

                 Decided: June 9, 2017
                ______________________

    DOUGLAS R. NEMEC, Skadden, Arps, Slate, Meagher &
Flom LLP, New York, NY, argued for appellant. Also
represented by PARAMJEET SAMMI, ANDREW GISH; JAMES
Y. PAK, Palo Alto, CA.

    JOHN DAVID VAN LOBEN SELS, Fish & Tsang LLP,
Redwood City, CA, argued for appellee. Also represented
by JENNIFER SHIH.

    SARAH E. CRAVEN, Office of the Solicitor, United
States Patent and Trademark Office, Alexandria, VA,
argued for intervenor Joseph Matal. Also represented by
2           CREDIT ACCEPTANCE CORP.   v. WESTLAKE SERVICES



NATHAN   K.   KELLEY,    FRANCES     LYNCH,         SCOTT
WEIDENFELLER.
              ______________________

       Before DYK, MAYER, and REYNA, Circuit Judges.
    Opinion for the court filed by Circuit Judge DYK.
Opinion dissenting-in-part filed by Circuit Judge MAYER.
DYK, Circuit Judge.
     Credit Acceptance Corp. (“CAC”) appeals the final
written decision of the Patent Trial and Appeal Board
(“Board”) in a Covered Business Method (“CBM”) review
proceeding. The Board determined that claims 10–12 and
14–33 of CAC’s U.S. Patent No. 6,950,807 B2 (“the ’807
patent”) are directed to patent-ineligible subject matter
under 35 U.S.C. § 101. CAC appeals the Board’s determi-
nation that the petitioner, Westlake Services, LLC
(“Westlake”), was not estopped from maintaining CBM
review of those claims under 35 U.S.C. § 325(e)(1). CAC
also appeals the Board’s § 101 determination. Because we
agree with the Board that Westlake was not estopped
from maintaining CBM review of those claims and that
the challenged claims are unpatentable under § 101, we
affirm.
                      BACKGROUND
    CAC is the assignee of the ’807 patent, which includes
both system and method claims directed to “provid[ing]
financing for allowing a customer to purchase a product
selected from an inventory of products maintained by a
dealer.” ’807 patent, abstract. In one embodiment, the
products are vehicles for sale at a car dealership. The
invention involves, inter alia, “maintaining a database of
the dealer’s inventory,” gathering financing information
from the customer, and “presenting a financing package
to the dealer for each individual product in the dealer’s
inventory.” Id.
CREDIT ACCEPTANCE CORP.    v. WESTLAKE SERVICES           3



    Certain claims, such as the claims at issue here, in-
volve the application of these steps using elements such
as a “database,” a “user terminal,” and a “server.” For
example, representative claim 25 provides,
    25. A system for generating financing packages
    provided by a financing party, for a customer pur-
    chase of a product from a dealer’s inventory of a
    plurality of products, the system comprising:
       a database for storing information related to
         products in the dealer’s inventory including a
         dealer cost associated with each product;
       a user terminal, communicatively coupled to
         said database, for receiving financial infor-
         mation about the customer in relation to said
         products; and
       a server having access to the data in the data-
          base adapted to communicate with the user
          terminal over a network, whereby the finan-
          cial information about the customer may be
          transmitted to the server,
       the server generating a financing package for
         each product in the dealer’s inventory and
         transmit financing terms for each financing
         package to the user terminal via the network
         for presentation to the user for immediate
         purchase, wherein the server is further con-
         figured such that the financing terms of each
         financing package include an advance
         amount to be paid to the dealer by said fi-
         nancing party if the customer purchases the
         product associated with the financing pack-
         age.
’807 patent, col. 15 ll. 17–38.
4            CREDIT ACCEPTANCE CORP.   v. WESTLAKE SERVICES



    Relevant to this appeal are two CBM review proceed-
ings involving the ’807 patent and the same petitioner
(Westlake). In the first proceeding, Westlake petitioned
for CBM review of all claims (1–42) of the ’807 patent,
asserting that the claims are ineligible for patenting
under 35 U.S.C. § 101. On March 31, 2014, in a decision
that pre-dated the Supreme Court’s decision in Alice
Corp. v. CLS Bank International, 134 S. Ct. 2347 (2014),
the Board instituted review based on the § 101 grounds
but with respect to fewer than all of the challenged
claims. The Board instituted review of claims 1–9, 13,
and 34–42, but it did not institute review of claims 10–12
and 14–33 (the claims now at issue). The Board was
unpersuaded that claims 10–12 and 14–33 were more
likely than not ineligible under this court’s then-
prevailing decision in Ultramercial, Inc. v. Hulu, LLC,
722 F.3d 1335 (Fed. Cir. 2013) (“Ultramercial II”).
    Nearly three months later, the Supreme Court issued
Alice and vacated the Ultramercial II decision relied upon
by the Board. WildTangent, Inc. v. Ultramercial, LLC,
134 S. Ct. 2870 (2014). On August 20, 2014, in view of the
developments in § 101 jurisprudence, Westlake filed a
second petition for CBM review, again challenging claims
10–12 and 14–33 as patent-ineligible under § 101. 1 On
November 14, 2014, we issued a revised Ultramercial
decision, Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709
(Fed. Cir. 2014) (“Ultramercial III”), holding the claims in
that case patent-ineligible under § 101. Noting recent
authority on § 101 from the Supreme Court and Federal
Circuit (including the new Ultramercial III decision), the
Board instituted review of claims 10–12 and 14–33,



    1   The second petition also challenged all claims 1–
42 under 35 U.S.C. § 112. As in the first proceeding, the
Board declined to institute review on these grounds, and
they are not relevant to this appeal.
CREDIT ACCEPTANCE CORP.   v. WESTLAKE SERVICES            5



concluding that it was “more likely than not that [the
challenged claims] are directed to abstract ideas with no
inventive concept.” J.A. 938.
    In its institution decision, the Board rejected CAC’s
argument that the existence of the first CBM proceeding
estopped Westlake from challenging claims 10–12 and
14–33 under 35 U.S.C. § 325(e)(1). The Board’s determi-
nation was based on the fact that the first proceeding had
not yet resulted in a final written decision, and therefore,
CAC’s estoppel argument was not ripe.
    The first and second instituted CBM proceedings con-
tinued in parallel until March 24, 2015, when the Board
issued a final written decision in the first proceeding
concluding that claims 1–9, 13, and 34–42 of the ’807
patent are unpatentable under 35 U.S.C. § 101. 2 On April
9, 2015, CAC moved to terminate the second proceeding,
again urging that Westlake was estopped from challeng-
ing claims 10–12 and 14–33 under § 325(e)(1) now that
the Board had issued a final written decision in the first
proceeding. The Board denied CAC’s motion, explaining
that estoppel under § 325(e)(1) applies on a claim-by-
claim basis and that the final written decision in the first
proceeding had only ruled upon claims 1–9, 13, and 34–
42. Because that final written decision did not rule upon
non-instituted claims 10–12 and 14–33, Westlake was free
(for purposes of estoppel) to maintain its challenge to
those claims in the second proceeding.
    On January 25, 2016, the Board issued a final written
decision in the second CBM proceeding concluding that
claims 10–12 and 14–33 of the ’807 patent are unpatenta-
ble under 35 U.S.C. § 101.




   2   CAC does not challenge the final written decision
from the first proceeding in this appeal.
6            CREDIT ACCEPTANCE CORP.   v. WESTLAKE SERVICES



    CAC appeals that decision. It asserts that Westlake
should have been estopped from maintaining its challenge
to claims 10–12 and 14–33 and argues that the Board’s
§ 101 decision was in error. Westlake opposes, and the
United States Patent and Trademark Office (“PTO”) has
intervened to support the Board’s decision on all issues.
We have jurisdiction pursuant to 28 U.S.C.
§ 1295(a)(4)(A). “We review the Board’s factual findings
for substantial evidence and its legal conclusions de
novo.” Synopsys, Inc. v. Mentor Graphics Corp., 814 F.3d
1309, 1314 (Fed. Cir. 2016).
                       DISCUSSION
                             I
     CAC first argues that estoppel applies here to bar
Westlake from challenging claims 10–12 and 14–33 of the
’807 patent in light of the prior CBM proceeding which
was instituted on different claims. CBM review proceed-
ings are governed by section 18 of the Leahy-Smith Amer-
ica Invents Act (“AIA”), Pub. L. No. 112-29, § 18, 125 Stat.
284, 329–31 (2011), which adopts the “chapter 32 provi-
sions of title 35 of the U.S. Code, governing post-grant
review (‘PGR’).” SightSound Techs., LLC v. Apple Inc.,
809 F.3d 1307, 1312 (Fed. Cir. 2015). 3 Under those PGR
procedures, a CBM review proceeds in stages: first, the
Board decides whether to institute a review, and second,
if review is instituted, the proceeding enters a trial stage
and the Board later issues a “final written decision” under
35 U.S.C. § 328(a). Once the Board issues a final written
decision, the estoppel statute applies. The PGR estoppel



    3   See AIA § 18(a)(1), 125 Stat. 284, 329 (“The tran-
sitional [CBM] proceeding implemented pursuant to this
subsection shall be regarded as, and shall employ the
standards and procedures of, a post-grant review under
chapter 32 of title 35, United States Code.”).
CREDIT ACCEPTANCE CORP.   v. WESTLAKE SERVICES              7



statute relevant here, which also governs CBM review
proceedings under AIA § 18, provides,
    PROCEEDINGS BEFORE THE OFFICE.—The petitioner
    in a post-grant review of a claim in a patent under
    this chapter that results in a final written deci-
    sion under section 328(a), or the real party in in-
    terest or privy of the petitioner, may not request
    or maintain a proceeding before the Office with
    respect to that claim on any ground that the peti-
    tioner raised or reasonably could have raised dur-
    ing that post-grant review.
35 U.S.C. § 325(e)(1) (emphasis added).
                              A
    As a threshold matter, both Westlake and the PTO
argue that a determination by the Board on 35 U.S.C.
§ 325(e)(1) is nonappealable, and therefore, this court has
no jurisdiction to review the Board’s estoppel determina-
tion. We disagree.
     The PTO relies on 35 U.S.C. § 324(e), which provides,
“[t]he determination by the Director whether to institute
a post-grant review under this section shall be final and
nonappealable.” The PTO asserts that the Board’s estop-
pel decision is akin to a decision to institute review, which
is nonappealable. In Cuozzo Speed Technologies, LLC v.
Lee, 136 S. Ct. 2131 (2016), the Supreme Court considered
the parallel “no appeal” statute for inter partes review
(“IPR”) proceedings, 35 U.S.C. § 314(d), and held that
Board decisions are nonappealable “where the grounds for
attacking the decision to institute inter partes review
consist of questions that are closely tied to the application
and interpretation of statutes related to the Patent Of-
fice’s decision to initiate inter partes review.” Id. at 2141.
The Court described possible exceptions to this rule where
review may be available:
8            CREDIT ACCEPTANCE CORP.   v. WESTLAKE SERVICES



    [W]e need not, and do not, decide the precise effect
    of § 314(d) on appeals that implicate constitution-
    al questions, that depend on other less closely re-
    lated statutes, or that present other questions of
    interpretation that reach, in terms of scope and
    impact, well beyond “this section.” Thus, . . . we
    do not categorically preclude review of a final de-
    cision where a petition fails to give “sufficient no-
    tice” such that there is a due process problem with
    the entire proceeding, nor does our interpretation
    enable the agency to act outside its statutory lim-
    its by, for example, canceling a patent claim for
    “indefiniteness under § 112” in inter partes re-
    view.
Id. at 2141–42 (citations omitted).
    Applying these principles, the Court held that the
Federal Circuit may not review a Board decision to insti-
tute IPR proceedings on the basis that the petition did not
satisfy the requirements of 35 U.S.C. § 312(a)(3), which
states that the petition must identify the grounds of
challenge “with particularity.” 136 S. Ct. at 2142. The
Court explained that an argument that the “petition was
not pleaded ‘with particularity’ under § 312 is little more
than a challenge to the Patent Office’s conclusion, under
§ 314(a), that the ‘information presented in the petition’
warranted review.” Id.
     The estoppel provision at issue here, § 325(e)(1) (like
the comparable IPR provision, § 315(e)(1)), is distinct
from the issues addressed in Cuozzo.             Specifically,
§ 325(e)(1) does not refer to “institution” decisions and in
fact is not limited to institution decisions. While the
appeal bar precludes review of a “request” for proceedings,
which might be analogized to an institution decision, on
its face, § 325(e)(1) contemplates that estoppel governs at
any stage of a subsequent proceeding before the PTO—its
application is not limited to the institution stage. Section
CREDIT ACCEPTANCE CORP.   v. WESTLAKE SERVICES             9



325(e)(1) provides that an estopped petitioner “may not
request or maintain a proceeding before the office.” Id.
(emphasis added). As the posture of this case demon-
strates, in some situations § 325(e)(1) could operate to
terminate a proceeding even where there existed no cause
for termination at the time a petition was instituted (as
was the case here).
    We recently addressed similar language in pre-AIA 35
U.S.C. § 317(b) (2006), which governed estoppel applicable
to inter partes reexamination proceedings. Section 317(b)
provided that “[o]nce a final decision has been en-
tered against a party” in a civil action “that the party has
not sustained its burden of proving the invalidity of any
patent claim,” then “an inter partes reexamination re-
quested by that party or its privies on the basis of [issues
the party raised or could have raised in district court]
may not thereafter be maintained by the [PTO].” Id.
(emphasis added). In In re Affinity Labs of Texas, LLC,
856 F.3d 883 (Fed. Cir. 2017), we held that the “maintain”
language of § 317(b) applies to terminate an inter partes
reexamination proceeding that had already been granted
where a final decision issues in a civil action during the
pendency of that proceeding. Id. at 893. This case sup-
ports giving a similar interpretation to the “maintain”
language here.
    Moreover, the estoppel effect created by § 325(e)(1) af-
ter the Board issues a final written decision is not specifi-
cally directed to subsequent CBM proceedings; instead it
applies generally to any “proceeding before the Office,” 4


    4   As the legislative history suggests, Congress was
just as concerned about applying estoppel to subsequent
ex parte reexamination proceedings as in IPR (or CBM)
proceedings. See H.R. Rep. No. 112-98, at 47 (2011)
(explaining that under the parallel estoppel statute
applicable to IPR proceedings, “[a] party that uses inter
10            CREDIT ACCEPTANCE CORP.   v. WESTLAKE SERVICES



and AIA § 18(a)(1)(D) applies estoppel to subsequent
district court and International Trade Commission (“ITC”)
proceedings as well. As a practical matter, it would be
inconsistent to hold that a Board decision on estoppel
under § 325(e)(1) is nonappealable but that a decision on
estoppel under the parallel provision applicable to district
court and ITC proceedings is appealable.
    Similar to § 325(e)(1), which applies to proceedings
before the PTO, AIA § 18(a)(1)(D) provides,
     [t]he petitioner in a [CBM] proceeding that results
     in a final written decision . . . may not assert, ei-
     ther in a civil action arising in whole or in part
     under section 1338 of title 28, United States Code,
     or in a proceeding before the International Trade
     Commission under section 337 of the Tariff Act of
     1930 (19 U.S.C. 1337), that the claim is invalid on
     any ground that the petitioner raised during that
     transitional proceeding.
There is no suggestion that this court lacks jurisdiction to
consider estoppel issues stemming from a final written
decision under this statute in the context of subsequent
district court and ITC proceedings. Applying different
appealability standards between the Board and district
courts (and the ITC) could lead to conflicting outcomes.
For instance, after a final written decision, if the petition-
er raised identical arguments in both a subsequent CBM
review and in district court and the Board and court reach
different conclusions as to estoppel, only the court’s
decision would be appealable. And if, on appeal from the
district court, the Federal Circuit were to decide contrary



partes review is estopped from raising in a subsequent
PTO proceeding (such as an ex parte reexam or inter
partes review) any issue that it raised or reasonably could
have raised in the inter partes review”).
CREDIT ACCEPTANCE CORP.   v. WESTLAKE SERVICES              11



to the Board’s conclusion, there is no clear mechanism for
correcting the Board. 5 This practical need for uniformity
weighs strongly in favor of appealability.
    For all of these reasons, the estoppel dispute in this
case is neither a challenge to the Board’s institution
decision, nor is it “closely tied” to any “statute[] related to
the Patent Office’s decision to initiate [CBM] review.”
Cuozzo, 136 S. Ct. at 2141.
    Westlake nonetheless argues that this court may re-
view only a final written decision of the Board, and the
order denying CAC’s motion to terminate is not a final
written decision. This argument flows from 35 U.S.C.
§ 141(c), which provides,
    A party to an inter partes review or a post-grant
    review who is dissatisfied with the final written
    decision of the Patent Trial and Appeal Board un-
    der section 318(a) or 328(a) (as the case may be)
    may appeal the Board’s decision only to the Unit-
    ed States Court of Appeals for the Federal Circuit.
35 U.S.C. § 141(c) (emphasis added). Section 328(a), in
turn, provides that the “Board shall issue a final written
decision with respect to the patentability” of the chal-
lenged claims. 35 U.S.C. § 328(a). Westlake argues that
under these statutes, a dissatisfied party may appeal only
a final written decision with respect to patentability,
relying on GTNX, Inc. v. INTTRA, Inc., 789 F.3d 1309
(Fed. Cir. 2015).



    5   We recognize that there are some linguistic differ-
ences in the scope of estoppel between the two provisions,
§ 325(e)(1) and AIA § 18(a)(1)(D). It suffices for our
analysis that estoppel is triggered by a CBM final written
decision with respect to both other proceedings before the
PTO and district court (and ITC) proceedings.
12           CREDIT ACCEPTANCE CORP.   v. WESTLAKE SERVICES



    In GTNX, the Board instituted CBM review but later
determined that its institution decision was in error. Id.
at 1311. The Board vacated the institution decision and
terminated review without issuing a final written deci-
sion. Id. The petitioner appealed. The court dismissed
the appeal for lack of jurisdiction, characterizing the
Board’s vacatur decision as a decision whether to institute
proceedings and holding that there was no appealable
final written decision with respect to patentability within
the meaning of 35 U.S.C. § 141(c). See GTNX, 789 F.3d at
1311–12; see also Medtronic, Inc. v. Robert Bosch
Healthcare Sys., Inc., 839 F.3d 1382, 1385–86 (Fed. Cir.
2016) (applying GTNX to an IPR proceeding).
    Here, the Board did issue a final written decision with
respect to patentability, and CAC appeals that decision.
Because the statute prohibits an estopped petitioner from
“maintain[ing]” a proceeding, the Board necessarily found
that Westlake was not estopped when it issued its final
written decision. See 35 U.S.C. § 325(e)(1).
   We conclude that we have jurisdiction to review the
CAC’s estoppel argument regarding 35 U.S.C. § 325(e)(1).
                             B
    We turn to the merits of CAC’s estoppel argument.
CAC points out that estoppel applies under 35 U.S.C.
§ 325(e)(1) with respect to a claim previously subject to a
“review of [that] claim . . . that results in a final written
decision under section 328(a).” Then CAC suggests that a
final written decision under 35 U.S.C. § 328(a) covers all
claims “challenged” in a petition, not only the claims that
were instituted for review. That section provides,
     FINAL WRITTEN DECISION.—If a post-grant review
     is instituted and not dismissed under this chapter,
     the Patent Trial and Appeal Board shall issue a
     final written decision with respect to the patenta-
     bility of any patent claim challenged by the peti-
CREDIT ACCEPTANCE CORP.   v. WESTLAKE SERVICES           13



   tioner and any new claim added under section
   326(d).
35 U.S.C. § 328(a) (emphasis added). CAC argues that,
read together, the statutes require that estoppel applies
to all claims challenged in a petition where any portion of
the petition results in a final written decision, even if
fewer than all of the challenged claims are instituted for
review and explicitly ruled upon in that decision. In
short, “a final written decision triggers estoppel not only
for instituted claims, but also non-instituted claims.”
CAC Opening Br. 16.
    CAC’s argument is foreclosed by our decision in Syn-
opsys, which interpreted statutory language in the IPR
context that is identical to language in the provisions
governing CBM proceedings. As the Synopsys court
recognized, “[t]he validity of claims for which the Board
did not institute inter partes review can still be litigated
in district court,” and this caused “no inconsistency” with
the AIA estoppel provisions. 814 F.3d at 1316; see also 35
U.S.C. § 315(e)(2) (IPR estoppel provision applicable to
subsequent civil actions). It equally follows that there is
no estoppel in future PTO proceedings.
    In Synopsys, we held that, under the statute and the
PTO’s regulations, the Board may institute an IPR on a
claim-by-claim basis, such that “the Board can pick and
choose among the claims in the decision to institute.” 814
F.3d at 1316. The court also explained that 35 U.S.C.
§ 318(a) (which is identical in all relevant aspects to
§ 328(a)) “only requires the Board to address claims as to
which review was granted” in a final written decision.
814 F.3d at 1317. Therefore, a final written decision on
instituted claims is not a final determination on the
patentability of non-instituted claims. See 814 F.3d at
1315.
    Because a final written decision does not determine
the patentability of non-instituted claims, it follows that
14           CREDIT ACCEPTANCE CORP.   v. WESTLAKE SERVICES



estoppel does not apply to those non-instituted claims in
future proceedings before the PTO. On its face, the
relevant IPR estoppel statute, § 315(e)(1) (similar to the
PGR estoppel statute, § 325(e)(1)) applies on a claim-by-
claim basis. It provides, “[t]he petitioner in an inter
partes review of a claim in a patent . . . that results in a
final written decision under section 318(a) . . . may not
request or maintain a proceeding before the Office with
respect to that claim . . . .” 35 U.S.C. § 315(e)(1) (emphasis
added). There is no IPR estoppel with respect to a claim
as to which no final written decision results. See id.; see
also Affinity Labs, 856 F.3d at 893 (holding that pre-AIA
35 U.S.C. § 317(b) (2006), which estops a losing litigant
from requesting or maintaining a subsequent “inter
partes reexamination of any such patent claim” applies on
a claim-by-claim basis).
    This conclusion is reinforced by this court’s decision in
Shaw Industries Group, Inc. v. Automated Creel Systems,
Inc., 817 F.3d 1293 (Fed. Cir. 2016). In Shaw, the peti-
tioner requested IPR of certain claims on three separate
grounds. Id. at 1296. The Board instituted review on two
of the grounds and denied the petition with respect to the
third (the “Payne-based” ground). Id. at 1296–97. Later,
the Board issued a final written decision upholding the
claims over the two instituted grounds. Id. at 1297. On
appeal, the court denied the petitioner’s request for man-
damus relief, explaining that the petitioner would not be
estopped from pursuing a Payne-based challenge to the
claims in future proceedings. Id. at 1300. The court
explained that the IPR estoppel statute only applies to
“any ground that the petitioner raised or reasonably could
have raised during” the first review. Id. at 1300 (quoting
35 U.S.C. § 315(e)). Because “the PTO denied the petition
as to [the Payne-based ground], . . . no IPR was instituted
on that ground,” and thus, the petitioner “did not raise—
nor could it have reasonably raised—the Payne-based
ground during the IPR.” Id.; see also HP Inc. v. MPHJ
CREDIT ACCEPTANCE CORP.   v. WESTLAKE SERVICES         15



Tech. Invs., LLC, 817 F.3d 1339, 1347 (Fed. Cir. 2016)
(following Shaw).
     The holdings in Synopsys and Shaw with respect to
IPRs apply to the PGR statutes and regulations as well
since the PGR provisions contain identical language.
Compare 35 U.S.C. §§ 314(a), 315(e)(1), and 37 C.F.R.
§ 42.108, with 35 U.S.C. §§ 324(a), 325(e)(1), and 37
C.F.R. § 42.208. The IPR statutes and PGR statutes (as
adopted into the CBM framework) were all enacted simul-
taneously in the AIA. “[T]he normal rule of statutory
interpretation [is] that identical words used in different
parts of the same statute are generally presumed to have
the same meaning.” IBP, Inc. v. Alvarez, 546 U.S. 21, 34
(2005). To be sure, despite the parallel nature of the IPR
and CBM provisions, there are significant structural
differences in the overall schemes, but none of these
differences is relevant here. Accordingly, we adopt the
reasoning and conclusions of our IPR cases.
    CAC presents a host of policy arguments supposedly
supporting a contrary result. “Such policy arguments are
more properly addressed to legislators or administrators,
not to judges.” Chevron, U.S.A., Inc. v. Nat. Res. Def.
Council, Inc., 467 U.S. 837, 864 (1984); see also SCA
Hygiene Prods. Aktiebolag v. First Quality Baby Prods.,
LLC, 137 S. Ct. 954, 967 (2017). In any event, these and
similar concerns are adequately addressed by 35 U.S.C.
§ 325(d), which provides the Director with discretion to
“take into account whether, and reject the petition or
request because, the same or substantially the same prior
art or arguments previously were presented to the Office.”
    We conclude that 35 U.S.C. § 325(e)(1) does not apply
in a subsequent proceeding to claims upon which the
Board declined to institute review. Accordingly, Westlake
was not estopped from challenging claims 10–12 and 14–
33 of the ’807 patent on the basis of 35 U.S.C. § 101.
16          CREDIT ACCEPTANCE CORP.   v. WESTLAKE SERVICES



                            II
    CAC argues that the Board erred in determining that
claims 10–12 and 14–33 of the ’807 patent are ineligible
for patenting. We review the Board’s conclusions with
respect to patent eligibility under § 101 de novo. Apple,
Inc. v. Ameranth, Inc., 842 F.3d 1229, 1236 (Fed. Cir.
2016). “Whoever invents or discovers any new and useful
process, machine, manufacture, or composition of matter,
or any new and useful improvement thereof, may obtain a
patent therefor, subject to the conditions and require-
ments of this title.” 35 U.S.C. § 101. However, one may
not obtain a patent on an abstract idea. To determine
whether the claims are patent-eligible, the court performs
a two-step analysis. “First, we determine whether the
claims at issue are directed to” an abstract idea. Alice,
134 S. Ct. at 2355. If so, in a second step we “search for
an inventive concept—i.e., an element or combination of
elements that is sufficient to ensure that the patent in
practice amounts to significantly more than a patent upon
the [ineligible concept] itself.” Id. (quotation marks and
citation omitted) (alteration in original).
                            A
    CAC asserts that claim 25, quoted above, is repre-
sentative. Putting some of the generic computer elements
aside, claim 25 is directed to a system for maintaining a
database of information about the items in a dealer’s
inventory, obtaining financial information about a cus-
tomer from a user, combining these two sources of infor-
mation to create a financing package for each of the
inventoried items, and presenting the financing packages
to the user. Some claims contain additional details about
the financing process: for example, the inventory database
includes the dealer cost and sale price of each item; the
customer information includes an available down pay-
ment amount; the system calculates a credit score for the
customer; and the financing package includes a calculated
CREDIT ACCEPTANCE CORP.   v. WESTLAKE SERVICES            17



front-end profit for the dealer, an advance amount, and a
down payment amount (claim 10 as dependent from claim
1, claim 26). 6
    The Board determined that the claims are directed to
the abstract idea of “processing an application for financ-
ing a purchase.” J.A. 16. We agree. Each of the claims is
directed to the abstract idea of processing an application
for financing a purchase. We see no meaningful distinc-
tion between this type of financial industry practice and
“the concept of intermediated settlement” held to be
abstract in Alice, 134 S. Ct. at 2356, or the “basic concept
of hedging” held to be abstract in Bilski v. Kappos, 561
U.S. 593, 611 (2010).
    Indeed, the ’807 patent specification itself demon-
strates that processing an application for financing a
purchase is “a fundamental economic practice long preva-
lent in our system of commerce.” Alice, 134 S. Ct. at 2356
(quoting Bilski, 561 U.S. at 611). The background portion
of the specification explains that “[u]nder present meth-
ods for selling cars and trucks,” “[t]he financing process
begins with the salesperson . . . completing a credit appli-
cation. This involves receiving detailed financial infor-
mation from the customer . . . .” ’807 patent, col. 1 ll. 23,
34–37. “The application typically also includes the price
of the vehicle . . . , the amount of the down payment . . . ,


    6   The computer components have various other
claimed abilities: for example, sorting financing packages
by various criteria (claims 11–12, 22–23, and 32–33);
obtaining and using a credit report related to the custom-
er (claims 14 and 27); processing a sale (claim 15); collect-
ing periodic payments from the customer (claim 17);
allowing the dealer to receive a share of the payments
collected from the customer (claims 18–20); calculating a
dealer’s back-end profits (claim 21); and recalculating
financing terms (claims 16, 28, and 31).
18           CREDIT ACCEPTANCE CORP.   v. WESTLAKE SERVICES



and . . . the dealer’s cost in obtaining the vehicle . . . .
Once the application is completed, the salesperson sends
the application to a lending institution for approval.” Id.
col. 1 ll. 39–46. At the lending institution, an “agent
typically pulls a credit report on the customer . . . and
scores the customer based on his credit history. . . . In the
case that the financing institution agrees to extend fi-
nancing, the transaction proceeds.” Id. col. 1 ll. 51–54,
66–67. The specification continues to describe a known
process that occurs when the first application is rejected:
resubmitting applications to different lending institu-
tions, submitting applications for other vehicles in the
dealer’s inventory, and submitting applications with
changed financing terms. Id. col. 2 ll. 15–50.
    CAC suggests that the claims are not abstract be-
cause they “improve[] the functionality of the general
purpose computer by programming fundamentally new
features.” CAC Opening Br. 29. But this is so only in the
sense that the claims permit automation of previously
manual processing of loan applications. See id. at 27
(“There is no evidence of record that, prior to the ’807
[p]atent, computers had been configured to automatically
generate comprehensive reports of financing options.
Instead, car dealerships secured financing for customers
through . . . [a] series of manual steps.” (citations omit-
ted)). Our prior cases have made clear that mere automa-
tion of manual processes using generic computers does not
constitute a patentable improvement in computer tech-
nology. In those cases, “the focus of the claims is not on
such an improvement in computers as tools, but on cer-
tain independently abstract ideas that use computers as
tools.” Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d
1350, 1354 (Fed. Cir. 2016); see also In re TLI Commc’ns
LLC Patent Litig., 823 F.3d 607, 612 (Fed. Cir. 2016); OIP
Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363
(Fed. Cir. 2015) (“At best, the claims describe the automa-
tion of the fundamental economic concept of offer-based
CREDIT ACCEPTANCE CORP.   v. WESTLAKE SERVICES             19



price optimization through the use of generic-computer
functions.”). The invention’s “communication between
previously unconnected systems—the dealer’s inventory
database, a user credit information input terminal, and
creditor underwriting servers,” CAC Opening Br. 28, does
not amount to an improvement in computer technology.
    This conclusion is supported—not contradicted—by
Enfish, LLC v. Microsoft Corp., 822 F.3d 1327 (Fed. Cir.
2016). In Enfish, the court explained, “the first step in
the Alice inquiry . . . asks whether the focus of the claims
is on the specific asserted improvement in computer
capabilities . . . or, instead, on a process that qualifies as
an ‘abstract idea’ for which computers are invoked merely
as a tool.” Id. at 1335–36. The claims of the ’807 patent
are plainly of the second category. The “focus of the
claims” is on the method of financing, and the recited
generic computer elements “are invoked merely as a tool.”
Id. The invention here is quite unlike the “self-referential
table,” which was a “specific improvement to the way
computers operate,” held to be not abstract in Enfish, 822
F.3d at 1336, and the “specific asserted improvement in
computer animation, i.e., the automatic use of rules of a
particular type” held to be not abstract in McRO, Inc. v.
Bandai Namco Games America Inc., 837 F.3d 1299, 1314
(Fed. Cir. 2016).
    CAC also asserts that claim 25 is not directed to an
abstract financial process, but rather to “configuring a
computer system to combine data from multiple electronic
data sources . . . to synthesize a comprehensive report of
structures for a dealer and a creditor to co-finance a
purchase.” CAC Opening Br. 26. But even under CAC’s
view, the claim is abstract under our precedent. We have
explained that “collecting information, including when
limited to particular content (which does not change its
character as information), [is] within the realm of abstract
ideas.” Elec. Power Grp., 830 F.3d at 1353; see also Con-
tent Extraction & Transmission LLC v. Wells Fargo Bank,
20           CREDIT ACCEPTANCE CORP.   v. WESTLAKE SERVICES



Nat’l Ass’n, 776 F.3d 1343, 1347 (Fed. Cir. 2014) (identify-
ing “the abstract idea of 1) collecting data, 2) recognizing
certain data within the collected data set, and 3) storing
that recognized data in a memory”).
    We have also explained that the output of data analy-
sis can be abstract. “[M]erely presenting the results of
abstract processes of collecting and analyzing infor-
mation, without more (such as identifying a particular
tool for presentation), is abstract as an ancillary part of
such collection and analysis.” Elec. Power Grp., 830 F.3d
at 1354. We have found particularly that data processing
to facilitate financing is a patent-ineligible abstract
concept. See Mortg. Grader, Inc. v. First Choice Loan
Servs. Inc., 811 F.3d 1314, 1324 (Fed. Cir. 2016) (holding
that claims are abstract where they “recite nothing more
than the collection of information to generate a ‘credit
grading’ and to facilitate anonymous loan shopping”);
Dealertrack, Inc. v. Huber, 674 F.3d 1315, 1333–34 (Fed.
Cir. 2012) (holding that a “computer-aided” method for
“processing information through a clearinghouse” for car
loan applications is patent ineligible).
                             B
    At step two of the Alice framework, the Board con-
cluded that the claims do not recite an inventive concept.
Again, we agree. The use and arrangement of conven-
tional and generic computer components recited in the
claims—such as a database, user terminal, and server—
do not transform the claim, as a whole, into “significantly
more” than a claim to the abstract idea itself. Alice, 134
S. Ct. at 2360; see also In re TLI Commc’ns, 823 F.3d at
615 (holding that “vague, functional descriptions of server
components are insufficient to transform the abstract idea
into a patent-eligible invention”); Mortg. Grader, 811 F.3d
at 1324 (holding no inventive concept where “the claims
‘add’ only generic computer components such as an ‘inter-
face,’ ‘network,’ and ‘database’”). “We have repeatedly
CREDIT ACCEPTANCE CORP.   v. WESTLAKE SERVICES           21



held that such invocations of computers and networks
that are not even arguably inventive are ‘insufficient to
pass the test of an inventive concept in the application’ of
an abstract idea.” Elec. Power Grp., 830 F.3d at 1355
(quoting buySAFE, Inc. v. Google, Inc., 765 F.3d 1350,
1353 (Fed. Cir. 2014)).
    CAC asserts that “[p]rior to the ’807 [p]atent, because
computers were unable to perform” the claimed process,
“automobile financing was manual, iterative, and labori-
ous.” CAC Opening Br. 9. Indeed, the specification
explains that the iterative process, described above at
step one, “of negotiating financing, especially with high
risk borrowers, is labor intensive, difficult, and ineffi-
cient.” ’807 patent, col. 2 ll. 51–53. CAC suggests that
the invention solves this problem because it “provides
software that allows computers to supplant and enhance”
the existing series of manual steps of securing financing—
“a task they were previously not configured to perform.”
CAC Opening Br. 28.
     But merely “configur[ing]” generic computers in order
to “supplant and enhance” an otherwise abstract manual
process is precisely the sort of invention that the Alice
Court deemed ineligible for patenting. See Alice, 134 S.
Ct. at 2357–59 (“[T]he relevant question is whether the
claims here do more than simply instruct the practitioner
to implement the abstract idea . . . on a generic comput-
er.”); see also RecogniCorp, LLC v. Nintendo Co., 855 F.3d
1322, 1328 (Fed. Cir. 2017) (explaining that a valid claim
may not “tell a user to take an abstract idea and apply it
with a computer”). “[R]elying on a computer to perform
routine tasks more quickly or more accurately is insuffi-
cient to render a claim patent eligible.” OIP Techs., 788
F.3d at 1363; see also Intellectual Ventures I LLC v.
Capital One Bank (USA), 792 F.3d 1363, 1370 (Fed. Cir.
2015) (“[O]ur precedent is clear that merely adding com-
puter functionality to increase the speed or efficiency of
the process does not confer patent eligibility on an other-
22           CREDIT ACCEPTANCE CORP.   v. WESTLAKE SERVICES



wise abstract idea.”); CLS Bank Int’l v. Alice Corp., 717
F.3d 1269, 1286 (Fed. Cir. 2013) (en banc) (Lourie, J.,
concurring).
     Significantly, the claims do not provide details as to
any non-conventional software for enhancing the financ-
ing process. See Intellectual Ventures I LLC v. Capital
One Fin. Corp., 850 F.3d 1332, 1342 (Fed. Cir. 2017)
(explaining that “[o]ur law demands more” than claim
language that “provides only a result-oriented solution,
with insufficient detail for how a computer accomplishes
it”); Elec. Power Grp., 830 F.3d at 1354 (explaining that
claims are directed to an abstract idea where they do not
recite “any particular assertedly inventive technology for
performing [conventional] functions”).
    CAC also argues that the Board’s decision is legally
defective because the Board did not analyze the claim
elements “as an ordered combination” to determine
whether they recite an inventive concept. Alice, 134 S. Ct.
at 2355. CAC calls our attention to this court’s decision
BASCOM Global Internet Services., Inc. v. AT&T Mobility
LLC, 827 F.3d 1341 (Fed. Cir. 2016), where the court
explained that “an inventive concept can be found in the
non-conventional and non-generic arrangement of known,
conventional pieces.” Id. at 1350.
    Contrary to CAC’s suggestion, the Board properly
considered the claimed elements as an ordered combina-
tion and determined that the claims did not recite an
inventive concept. See, e.g., J.A. 23 (“We . . . conclude that
the generic computer components recited in claim 10 do
not transform the nature of the claim such that claim 10,
as a whole, recites an inventive concept.” (emphasis
added)); J.A. 24 (“[C]laim 10 simply limits the method of
claim 1 to a particular technological environment. . . .
Claims 14 and 25 fare no better.”). Tellingly, CAC does
not clearly identify any particular inventive concept in the
CREDIT ACCEPTANCE CORP.   v. WESTLAKE SERVICES        23



ordered combination that it alleges the Board overlooked.
Indeed, we see no inventive concept in these claims.
                        CONCLUSION
    We conclude that Westlake was not estopped from
maintaining this CBM under 35 U.S.C. § 325(e)(1). We
also conclude that claims 10–12 and 14–33 of the ’807
patent are not directed to patent-eligible subject matter
under 35 U.S.C. § 101. Accordingly, we affirm.
                        AFFIRMED
                           COSTS
   Costs to Appellee.
  United States Court of Appeals
      for the Federal Circuit
                  ______________________

            CREDIT ACCEPTANCE CORP.,
                     Appellant

                             v.

                WESTLAKE SERVICES,
                        Appellee
                 ______________________

                        2016-2001
                  ______________________

    Appeal from the United States Patent and Trademark
Office, Patent Trial and Appeal Board in No. CBM2014-
00176.
                 ______________________

MAYER, Circuit Judge, dissenting-in-part.
     While I agree that the challenged claims are patent
ineligible under 35 U.S.C. § 101, I respectfully dissent
from the court’s determination that we have jurisdiction
to review a decision by the Patent Trial and Appeal Board
(“board”) to deny a motion to terminate a post-grant
review proceeding as barred by 35 U.S.C. § 325(e)(1). The
board’s application of section 325(e)(1)’s estoppel provision
in determining whether to institute or terminate review is
“final and nonappealable,” 35 U.S.C. § 324(e), and thus
falls well beyond the reach of our appellate authority.
   In interpreting 35 U.S.C. § 314(d) which, like 35
U.S.C. § 324(e), provides that “[t]he determination by the
2            CREDIT ACCEPTANCE CORP.   v. WESTLAKE SERVICES



Director whether to institute . . . review under this section
shall be final and nonappealable,” the Supreme Court
made clear that this court, with certain narrow excep-
tions, has no jurisdiction to review determinations about
the application and interpretation of statutes “closely
tied” to the Patent Office’s decision to institute review.
Cuozzo Speed Techs., LLC v. Lee, – U. S. –, 136 S. Ct.
2131, 2141 (2016). The present appeal presents a run of
the mill dispute about the interpretation of a patent
statute—35 U.S.C. § 325(e)(1)—closely related to the
board’s decision to institute a second covered business
method patent review (“CBM Review”). Section 325(e)(1)
bars a petitioner from requesting or maintaining a pro-
ceeding before the Patent Office, including a CBM Re-
view, challenging a claim on any ground that the
petitioner raised, or reasonably could have raised, during
an earlier review. This provision is “closely tied,” Cuozzo,
136 S. Ct. at 2141, to the board’s institution decision
because when it applies, the board may not institute
review on a petitioner’s challenge to particular claims.
Because the board’s conclusion as to whether a petitioner
is prohibited from bringing or maintaining a proceeding
before the Patent Office is a central aspect of the deter-
mination to institute review, it falls squarely within the
scope of the bar, imposed by 35 U.S.C. § 324(e), on appel-
late review of institution decisions. See Husky Injection
Molding Sys. Ltd. v. Athena Automation Ltd., 838 F.3d
1236, 1246 (Fed. Cir. 2016) (emphasizing that “statutes
‘closely related’ to the decision whether to institute are
necessarily, and at least, those that define the metes and
bounds of the . . . review process”).
    We confronted an analogous situation in Husky.
There, the board rejected the patent holder’s argument
that assignor estoppel barred institution of inter partes
review. Id. at 1240–41. On appeal, we held that we had
no jurisdiction to review whether the board correctly
resolved the assignor estoppel question, explaining that
CREDIT ACCEPTANCE CORP.   v. WESTLAKE SERVICES           3



the equitable doctrine of assignor estoppel is tied to the
interpretation of 35 U.S.C. § 311(a), a statute which is
closely related to the board’s institution decision. Husky,
838 F.3d at 1246. We emphasized, moreover, that assign-
or estoppel does not impact the board’s ultimate authority
to declare claims unpatentable, but instead only prevents
particular petitioners from challenging a patent. Id. at
1246–47. Because “any question concerning assignor
estoppel necessarily implicates who may petition for
review . . . such a question falls outside of the narrow
exceptions to the otherwise broad ban on our review of the
decision whether to institute.” Id. at 1247; see also Acha-
tes Reference Publ’g, Inc. v. Apple Inc., 803 F.3d 652, 657
(Fed. Cir. 2015) (holding that this court may not review
the board’s application of the 35 U.S.C. § 315(b) time bar
because that “bar does not impact the Board’s authority to
invalidate a patent claim—it only bars particular peti-
tioners from challenging the claim” (emphasis added)).
    Just as we had no jurisdiction to review the board’s
application of assignor estoppel in Husky, we are likewise
precluded from reviewing the board’s application of the
petitioner-specific estoppel provision at issue here. Like
assignor estoppel, section 325(e)(1) estoppel only “impli-
cates who may petition for review.” Husky, 838 F.3d at
1247. To hold that this court can review the board’s
application of section 325(e)(1) estoppel is an unwarrant-
ed jurisdictional extension, inconsistent with the broad
and unequivocal statutory bar on review of institution
decisions.